Title: To Benjamin Franklin from the Comte de Sarsfield, 7 May 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Rue pot de fer le 7 may 1778
On m’engage, Monsieur, a vous recomander le Sieur Tessier Chirurgien qui desire de passer en amerique. Il imagine que son metier Le met au nombre de ceux que Le Congrès vous a mis dans le cas d’engager au service des Etats unis. Les personnes qui m’en ont parlé et en qui j’ay une confiance entiere, ont tres bonne opinion de ses talens et de sa conduitte.
J’espere que vous n’oublierez pas Monsieur L’esperance que vous m’avez donnée que je recevrai de vos nouvelles a Rennes. J’ay beaucoup de confiance dans ce qu’elles seront soit quant a ce qui vous regarde personellement, soit quant a la Grande cause que vous deffendez. J’ay l’honneur d’etre avec le plus sincere attachement Monsieur votre tres humble et tres obeissant serviteur
SARSFIELD
 
Addressed: A Monsieur / Monsieur franklin / A Passy
